DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 6, 7, 9, 13, 16, and 21-24 have been amended. Claims 1-7, 9-11, 13-14, 16, 18-19, 21-23, 24, and 25 are currently pending. 

Response to Arguments

Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that the central router as taught in Swarbrick is not between programmable logic devices of claim 9, the Examiner respectfully disagrees. 

Swarbrick discloses a multi-SoC communication system (Fig. 2, 101-103, SoC) wherein each SoC contains a network-on-chip (NoC) which are interconnected with the NoC’s of the other SoC’s for data communications ([0025], “Each SoC 101, 102, 103 is an IC comprising a processing system 104, a network-on-chip (NoC) 106, a configuration interconnect 108, and one or more programmable logic regions 110”). Swarbrick further discloses that the NoC’s contain routing circuitry/logic (Fig. 3, 208) that transfer data between the different SoC’s ([0028], “FIG. 3 is a block diagram depicting the NoC 106 of a SoC… network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets”) and that one of the SoC’s functions as a central router (Fig. 2, 102). While Applicant argues that the SoC is not a central router that is between programmable logic devices because there is an interposer below the NOCs (See Swarbrick: Figure 1, 70), the claim language does not explicitly state what being “located between” programmable logic devices means (i.e. is the first programmable logic device only connected to the second programmable logic device via the central router, is the central router only positioned between the first and second programmable logic devices?). Since the central router (Fig. 2, SoC 102) routes data between the first and second programmable logic devices (Fig. 2, SoCs 101 and 103), that means that the central router is located between the programmable logic devices. 

Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 & 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Lee (US 2012/0147567).

Regarding claim 9, Swarbrick teaches a system for transferring data (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths) between programmable logic devices (Fig. 2, Devices 101 and 103), comprising: a first programmable logic device (Fig. 2, 101, First SoC), comprising: a first portion associated with a first portion of programmable logic circuitry (Fig. 2, 104, Processing System & Fig. 7, 402, PMC part of Processing System 104) configurable to process a set of data (Paragraph 0046, the PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208, and the NSU 204b on the processing system 104 of the SoC 103); and first network on chip (NOC) circuitry (Fig. 2, 106, NoC of SoC 101) configurable to receive the set of data and transfer the set of data to a first node (Fig. 2, 110, Programmable Logic Region of SoC 101) of the first NOC circuitry (Paragraph 0025, the processing system 104 of each SoC 101, 102, 103 is connected to the programmable logic region(s) 110 through the NoC 106 and through the configuration interconnect 108); a central router (Fig. 2, 102, Central Router SoC) configurable to transfer the set of data between the first programmable logic device (Fig. 2, 101, SoC), a second programmable logic device (Fig. 2, 103, SoC), or any combination thereof (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208) to a second node (Fig. 2, 110, Programmable Logic Region of SoC 103) a second programmable logic device (Fig. 2, 103, SoC; Paragraph 0028, the network 214 includes NoC packet switches 206 and routing 208 between the NoC packet switches 206.  Each NoC packet switch 206 performs switching of NoC packets), wherein the central router is separate from and located between the first programmable logic device and the second programmable logic device (Fig. 2, SoC 102 Located between SoCs 101 and 103; Paragraph 0039, Routing 208 of the NoC 106 of SoC 101 is connected to routing 208 of the NoC 106 of SoC 102 via external connectors 802, and routing of the NoC 106 of SoC 102 is connected to routing 208 of the NoC 106 of SoC 103 via external connectors 802); and the second programmable logic device, comprising: second NOC circuitry (Fig. 2, 106, NoC of 103) configured to: receive the set of data via the central router via a second node (Fig. 8, 206f; Paragraph 0045, two NoC packet switches 206e and 206f are to be configured, and that indicates the identification and configuration of the NoC packet switches 206e and 206f); and transfer the first set of data to a second portion of the second programmable logic device associated with a second portion of programmable logic circuitry (Fig. 2, 104, Processing System of 103; Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103).
Swarbrick does not explicitly teach a third programmable logic device; and a third NOC circuitry comprising a third node configured to receive the set of data from the central router. 
Lee teaches a central router (Fig. 2, 24, Central Router) configurable to transfer the set of data between the first programmable logic device (Fig. 2, 26A, Processor Die 2), a second programmable logic device (Fig. 2, 26B, GPU Die), a third programmable logic device (Fig. 2, 26A, Processor Die 1), or any combination thereof (Paragraph 0017, FIG. 2 illustrates a block diagram of networking die 24 and functional elements 26. The interactions between networking die 24 and functional elements 26 are also illustrated. Networking die 24 includes a plurality of switches/routers 32, which are configured to receive data packets 36 from each other, and/or from network interface units 34), wherein the central router is separate from and located between the first programmable logic device, the second programmable logic device, and the third programmable logic device (Fig. 2, 24, Central Router is located Between all the Processor/GPU Dies); and the third programmable logic device, comprising: third NOC circuitry comprising a third node configured to receive the set of data (Paragraph 0016, processor/SoC 26A, there may be one, two, four, or even more processors.  The buses (not shown) in processor/SoC 26A may have a single layer or multiple layers) via the central router via a third node (Fig. 2, 40, Ports Going to Processor Dies; Paragraph 0018, ports 40 that support different bus protocols may have different number of bond pads, and may be arranged differently. Networking die 24 may have one or a plurality of ports 40 (and the corresponding network interface units 34) supporting each of the different bus protocols).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Lee and include a third programmable logic device with a third NoC and have the central router of Swarbrick route to the third programmable logic device. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing the use of multiple SoCs with differing functionality (See Lee: Paragraph 0015), thus improving the processing capabilities of the multi-chip system to be capable of heterogeneous processing.

Regarding claim 13, Swarbrick teaches the system of claim 9. Swarbrick further teaches a programmable logic device (Fig. 2, SoC) comprising: a portion associated with a portion of programmable logic circuitry configured to process the first set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208); and NOC circuitry (Fig. 2, 106 NoC and Figure 3, 106 NoC) comprising a node (Fig. 2, 110, Programmable Logic Region) configured to receive the first set of data and transfer the first set of data to the portion of the programmable logic circuitry (Paragraph 0027, processing system 104, programmable logic regions 110, and/or other components of each SoC 101, 102, 103 can be selectively communicatively connected together via the NoC 106 of the respective SoC 101, 102, 103). Swarbrick does not explicitly teach a third programmable logic device; and a third NOC circuitry comprising a third node configured to receive the set of data from the central router. 
Lee teaches a fourth programmable logic device (Fig. 2, 26B, DSP Die) comprising: a fourth portion associated with a fourth portion of the fourth programmable logic device (Paragraph 0015, Networking die 24 is further bonded onto interposer 22. Functional elements 26 (including 26A, 26B, 26C, and 26D), which may be discrete dies comprising active devices such as transistors or discrete devices such as discrete capacitors, are also bonded or mounted onto interposer 22) configured to process the set of data (Fig. 2, 26B, Data Packets Going to DSP Die); and fourth NOC circuitry comprising a fourth node configured to receive the set of data (Paragraph 0015, Functional elements 26 may include a processor chip(s) 26A, which may also be a system-on-chip (SoC) (referred to as processor/SoC 26A hereinafter). Functional elements 26 may further include application elements 26B, which may be used for specification applications. Each of application elements 26B may be an embedded graphic processing unit (eGPU), a power management unit (PMU), a digital signal processing (DSP) unit) from the central router (Fig. 2, 24, Central Router) and transfer the set of data to the fourth portion of the programmable logic circuitry (Paragraph 0017, Networking die 24 includes a plurality of switches/routers 32, which are configured to receive data packets 36 from each other, and/or from network interface units 34).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Lee and include a fourth programmable logic device with a fourth NoC. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of allowing the use of multiple SoCs with differing functionality (See Lee: Paragraph 0015), thus improving the processing capabilities of the multi-chip system to be capable of heterogeneous processing.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Lee (US 2012/0147567) and further in view of Horton (US 2007/0143578).

Regarding claim 10, Swarbrick in view of Lee teaches the system of claim 9. Swarbrick does not explicitly teach a string of virtual functions corresponding to the first function block and to the second function block. 
Horton teaches wherein the first portion of programmable logic circuitry is configurable to process the set of data according to a string of virtual functions (Paragraph 0031, the architecture comprises a plurality of processing and/or logic elements 101(also known as Virtual Function Blocks or VFBs, and hereinafter referred to as VFBs) configured to be interconnected) that defines an order in which the set of data is to be processed (Fig. 1, Virtual Function; Paragraph 0040, long distance messenger ports are similarly connected between adjacent VFBs, but contain additional addressing information that is used and manipulated by each VFB to construct a path spanning multiple VFBs), wherein the string of virtual functions comprises a first virtual function identifier (Paragraph 0041, long distance messenger ports are connected between adjacent VFBs, and contain additional addressing information that is used and manipulated by each VFB to construct a path spanning multiple VFBs) associated with the first portion of programmable logic circuitry (Fig. 1 First VFB and Fig. 2 Individual VFB) and a second virtual function identifier associated with the second portion of programmable logic circuitry (Fig. 1, Second VFB; Paragraph 0180, individual blocks or "tiles", placed together in an array such as in a multi-chip module (MCM)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Regarding claim 11, the combination of Swarbrick/Lee/Horton teaches the system of claim 10. Swarbrick teaches a first location of the first function block on the first programmable logic device (Fig. 2, 104, Processing System & Fig. 7, 402, PMC part of Processing System 104). Swarbrick does not teach an identifier associated with the first location on the first device. 
Horton teaches wherein the first virtual function identifier is associated with a first identifier indicative of a first location of the first portion of programmable logic circuitry on the first programmable logic device (Fig. 6, Address; Paragraph 0104, as the message request is moved nearer its destination through a VFB, its address offsets are adjusted appropriately so that upon arriving at the desired destination within the array of VFBs).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Regarding claim 14, Swarbrick in view of Lee teaches the system of claim 13. Swarbrick teaches the central router is configurable to receive the set of data from the second programmable logic device and transfer the set of data to the node (Fig. 2, SoC 102 Central Router Transferring Data Between SoCs 101 and 103). Swarbrick does not teach a processing pipeline involving the three programmable logic devices. 
Horton teaches wherein the central router is configurable to receive the set of data from the second programmable logic device (Paragraph 0032, VFB includes one or more of the following components or any combination thereof: Central Processing Units (CPU), Arithmetic Logic Units (ALU); Memory Elements (MEM); Arbitrary Function Generators (ARB); State Machines; Digital Signal Processors (DSP); Analog Signal Processors (ASP); Programmable Logic Devices (PLD including Field Programmable Gate Array (FPGA)) after the second portion of the programmable logic circuitry has operated on (Paragraph 0154, in the case for some pipelined or systolic implementations of an algorithm) the set of data (Paragraph 0034, FIG. 1, the invention consists of a two-dimensional array (100) of processing elements, referred to as Virtual Function Blocks or VFBs (101), interconnected by message passing ports (102) that provide connections between adjacent VFBs one or more bi-directional paths) and transfer the set of data to the third node (Fig. 1, Data Transfer Between Processing Elements; Paragraph 0180, concepts and operation of the current invention can be extended to individual blocks or "tiles", placed together in an array such as in a multi-chip module (MCM)). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Horton and include a virtual function processing pipeline for the multi-chip system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to quickly and easily lay out an array of homogenous and/or heterogeneous functions in a pipeline processing system (See Horton: Paragraphs 0004 & 0005).

Claims 16, 18, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Rabi (US 2016/0321094) in view of Hundley (US 2008/0244126) and further in view of Perego (US 2015/0106560).

Regarding claim 16, Swarbrick teaches a system for transferring data between programmable logic devices (Fig. 2, Receiving data from Processing System 104 or Programmable Logic Region 110, See Figure 4 for more detail; Paragraph 0027, NoC 106 includes end-to-end Quality-of-Service (QoS) features for controlling data-flows therein.  In examples, the NoC 106 first separates data-flows into designated traffic classes.  Data-flows in the same traffic class can either share or have independent virtual or physical transmission paths), comprising: a plurality of programmable logic devices (Fig. 2, SoC’s 101, 102, and 103), wherein respective programmable logic devices of the programmable logic devices comprise: at least one ASIC (Paragraph 0002, SoC is also an attractive alternative to fully customized chips, such as an application specific integrated circuit (ASIC)) that is configurable to process a set of data (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102); and to transfer the set of data between different one of the plurality of programmable logic devices (Fig. 2, 106; Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208).
Swarbrick teaches a programmable logic device being an ASIC. Swarbrick does not teach the programmable logic device is an accelerator. 
Rabi teaches wherein each of the programmable logic devices (Fig. 1, Servers with Programmable Logic Devices) comprises: at least one accelerator configured to process a set of data (Fig. 3, 366, Virtual Function Hardware Accelerator; Paragraph 0040, FIG. 3, software/firmware running on coprocessor 350 may also include… one or more virtual function hardware accelerator modules (sometimes referred to as virtual function hardware accelerator slices) 366); and network on chip (NOC) circuitry configured to receive the set of data from the at least one accelerator (Fig. 3, 356, Data Switching Circuit) and to transfer the set of data based at least in part on a string of virtual functions (Fig. 8, VM Write Chaining Instructions; Paragraph 0053, FIG. 8, the chaining instructions may specify that a first function F(x) be performed if a first set of conditions is satisfies, that a second function G(x) be performed if a second set of conditions is met, that a third function H(x) be performed if a third set of conditions is fulfilled, etc) corresponding to the location of the at least one accelerator (Fig. 7, 700, VM Write Data; Paragraph 0052, FIG. 7, data descriptor 700 may assign for data having a first source address and a first destination address a first route identifier (i.e., ID-1), for data having a second source address and a second destination address a second route identifier (i.e., ID-2)); and a different one of the plurality of programmable logic devices (Paragraph 0031, FIG. 1, programmable integrated circuit 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rabi and include a hardware accelerator programmable logic device function in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Rabi: Paragraphs 0025 & 0029).
Neither Swarbrick nor Rabi explicitly teach a second hardware accelerator on a different programmable logic device that processes the set of data from the first hardware accelerator on the first programmable logic device. 
Hundley teaches transfer the set of data based at least in part on a virtual function identifier corresponding to a location (Fig. 5A, Accelerator Identifiers; Paragraph 0060, FIG. 5A is a table illustrating an exemplary playlist 500 containing instructions for multiple accelerators to perform multiple operations on a block of data… Paragraph 0063, playlist 500 includes any number of accelerator fields 540 identifying accelerators) of the at least one accelerator of a different one of the plurality of programmable logic devices (Figs. 1 & 2, 130, Hardware Accelerators; Paragraph 0028, logic space consumed by the hardware accelerators 130 may be implemented in a variety of methods, including Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuits (ASICs), and/or Full Custom Integrated Circuits).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundley and include a hardware accelerator data processing chains between hardware accelerators located on different chips. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of dividing the processing complexity through the use of specifically designed hardware accelerators with specialized functionality for data pipeline processing (See Hundley: Paragraph 0005), thus reducing the processing strain on any one chip via the use of multiple chips. 
The combination of Swarbrick/Rabi/Hundley does not explicitly teach a semaphore system with a register. 
Perego teaches a semaphore system comprising a register configurable to receive the set of data from the at least one accelerator (Fig. 41, System 4100; Paragraph 0369, CPU 4112 may iteratively read semaphore 4123 in order to determine when (and if) processor 4121 has written semaphore 4123 to indicate a request for a resource… Paragraph 0371, memory allocated to indicate which processes are requesting the semaphore can be allocated in each processor 4121's memory space (e.g., could be one or more registers on processor 4121, memory dedicated to processor 4121, etc.))  and to transfer the set of data to a location of the at least one accelerator of a different one of the plurality of programmable logic devices (Fig. 25A, Accelerator of Systems 2500 and 4100; Paragraph 0173, Processor 2521 may also be referred to as a… "accelerator"… Paragraph 0368, steps illustrated in FIG. 42 may be performed by one or more elements of system 100, system 700, system 1100, system 2500… Paragraph 0370, CPU 4112 periodically reads from a set of memory/storage locations that are spread across modules 4120 (e.g., in memories 4122 and/or processor 4121, etc.)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Perego and include semaphore lock register that manages an accelerator processor use of data from a memory resource. 
One of ordinary skill in the art would be motivated to make the modifications in order to create barrier synchronization and lock regulation of memory resources during processing, thus ensuring multiple conflicting memory accesses are prevented (See Perego: Paragraph 0375). 

Regarding claim 18, the combination of Swarbrick/Rabi/Hundley/Perego teaches the system of claim 16. Swarbrick further teaches wherein the plurality of programmable logic devices (Fig. 2, SoC’s 101-103) comprises a first programmable logic device (Fig. 2, 102, SoC) comprising a first ASIC and first NOC circuitry (Fig. 2, 106, NoC), wherein the first NOC circuitry comprises a first node (Fig. 8 Embodiment of Figure 2 showing switch node system, 206c, First Node) and a second node (Fig. 8, 206d), wherein the first node is configurable to receive the set of data from the first ASIC and transfer the set of data to the second node at least partially via the first NOC circuitry (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 102 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206c and corresponding routing 208, and the NSU 204a on the processing system 104 of the SoC 102), wherein the second node is configurable to cause the set of data to be transferred to a second programmable logic device of the plurality of programmable logic devices (Paragraph 0046, PMC 402 of the SoC 101 can communicate with the PMC 402 of the SoC 103 via the NMU 202a on the processing system 104 of the SoC 101, the NoC packet switches 206a, 206b, 206d, 206f, 206e and corresponding routing 208, and the NSU 204b on the processing system 104 of the SoC 103). Swarbrick teaches an ASIC. Swarbrick does not explicitly teach an accelerator. 
Rabi teaches comprises a first programmable logic device comprising a first accelerator (Fig. 3, 366, Virtual Function Hardware Accelerator) and first NOC circuitry (Fig. 3, 356, Data Switching Circuitry), wherein the first node is configurable to receive the set of data from the first accelerator and transfer the set of data to the second node at least partially via the first NOC circuitry (Paragraph 0031, FIG. 1, programmable integrated circuit 10 may have input/output circuitry 12 for driving signals off of device 10 and for receiving signals from other devices via input/output pins 14). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rabi and include a hardware accelerator programmable logic device function in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Rabi: Paragraphs 0025 & 0029).

Regarding claim 23, the combination of Swarbrick/Rabi/Hundley/Perego teaches the system of claim 16. Swarbrick does not explicitly teach a register configurable to be updated in response to the at least one accelerator processing the set of data.
Perego teaches wherein the register is configurable (Fig. 41, System 4100; Paragraph 0369, CPU 4112 may iteratively read semaphore 4123 in order to determine when (and if) processor 4121 has written semaphore 4123 to indicate a request for a resource… Paragraph 0371, memory allocated to indicate which processes are requesting the semaphore can be allocated in each processor 4121's memory space (e.g., could be one or more registers on processor 4121, memory dedicated to processor 4121, etc.)) to be updated in response to the at least one accelerator (Fig. 25A, Accelerator of Systems 2500 and 4100; Paragraph 0173, Processor 2521 may also be referred to as a… "accelerator"… Paragraph 0368, steps illustrated in FIG. 42 may be performed by one or more elements of system 100, system 700, system 1100, system 2500) processing the set of data (Paragraph 0370, CPU 4112 periodically reads from a set of memory/storage locations that are spread across modules 4120 (e.g., in memories 4122 and/or processor 4121, etc.)).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Perego and include semaphore lock register that manages an accelerator processor use of data from a memory resource. 
One of ordinary skill in the art would be motivated to make the modifications in order to create barrier synchronization and lock regulation of memory resources during processing, thus ensuring multiple conflicting memory accesses are prevented (See Perego: Paragraph 0375). 

Regarding claim 25, the combination of Swarbrick/Rabi/Hundley/Perego teaches the system of claim 16. Swarbrick does not explicitly teach a virtual function identifier.
Rabi teaches wherein the virtual function identifier (Fig. 7, Source/Destination Addresses) is associated with a programmable logic device identifier (Fig. 1, Network Addresses for Different Servers; Paragraph 0002, servers, switches, and storage, network functions such as network address translation (NAT)… Paragraph 0058, third accelerator module may be configured to add an Ethernet header, cyclic redundancy check (CRC) bits, and other networking control bits to the decompressed data; i.e. third accelerator ID is associated with a network address).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rabi and include a hardware accelerator programmable logic device function chaining identifier in the system of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the pipeline processing capabilities of the multi-chip system, thus ensuring high-performance communication and processing (See Rabi: Paragraphs 0025 & 0029).
	Neither Swarbrick nor Rabi teach the virtual function identifier associated with different programmable logic devices.
Hundley teaches wherein the virtual function identifier is associated with a programmable logic device identifier (Fig. 5A, Accelerator Identifier; i.e. identity of the accelerator also corresponds with identity of a chip), wherein the programmable logic device identifier defines on which of the plurality of programmable logic devices (Paragraph 0033, minimal set of information that is required for synchronization typically includes: 1) the data location within the hardware domain) the at least one accelerator of the different one of the plurality of programmable logic devices is located (Paragraph 0028, logic space consumed by the hardware accelerators 130 may be implemented in a variety of methods, including Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuits (ASICs), and/or Full Custom Integrated Circuits).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundley and include a hardware accelerator data processing chains between hardware accelerators located on different chips with identifiers corresponding to different accelerator chips. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of dividing the processing complexity through the use of specifically designed hardware accelerators with specialized functionality for data pipeline processing (See Hundley: Paragraph 0005), thus reducing the processing strain on any one chip via the use of multiple chips. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Swarbrick (US 2019/0363717) in view of Rabi (US 2016/0321094) in view of Hundley (US 2008/0244126) in view of Perego (US 2015/0106560) and further in view of Rahman (US 2016/0163609).

Regarding claim 19, the combination of Swarbrick/Rabi/Hundley/Perego teaches the system of claim 18. Swarbrick teaches wherein the second node is associated with an input-out (Figure 8, 206d, I/O Switch). The combination of Swarbrick/Rabi/Hundley does not explicitly teach HSIO, OPIO, GPIO, or EMIBIO.
Rahman teaches wherein the second node is associated with a high-speed input-output (HSIO), an on-package input/output (OPIO), a general purpose input/output (GPIO), or an embedded multi-die interconnect bridge input/output (EMIBIO) (Fig. 1 & Fig. 6; Paragraph 0042, FIG. 6 shows another suitable arrangement in which test pins for each auxiliary CUT 202 can be ganged together with a set of general-purpose IO (GPIO) pins to minimize the lost pin count.  The GPIO pins (i.e., pins 600 and 602) may serve as GPIO pins for the main die 200). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Rahman and include GPIO interconnect pins on the SoC of Swarbrick. 
One of ordinary skill in the art would be motivated to make the modifications in order to use a commonly used and well-known interface GPIO pins, thus increasing communication performance and enabling higher density chip communications (See Rahman: Paragraph 0004).

Allowable Subject Matter

Claims 1-7 & 21-22 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1-7 & 21-22, none of the references cited either alone or in combination teach an integrated circuit device, comprising: a first network on chip (NOC) circuit configurable to: receive a set of data; and transfer the set of data to a first node of the first NOC circuit, wherein the first node is configured to directly transfer the set of data to a second node of a second NOC circuit of an additional integrated circuit device separate from the integrated circuit device, and wherein the first node comprises a first protocol translator configurable to translate a first protocol associated with the first NOC circuit into a second protocol associated with one interconnection resource of a plurality of interconnection resources configurable for off-die communication; and the second (NOC) circuit configurable to receive the set of data from the second node, wherein the second node is associated with the one interconnection resource of the plurality of interconnection resources, and wherein the second node comprises a second protocol translator configurable to translate the second protocol associated with the one interconnection resource into a third protocol associated with the second NOC circuit.
Regarding claim 24, none of the references cited either alone or in combination teach comprising a semaphore system configurable to transfer the data to the at least one accelerator of the different one of the plurality of programmable logic devices based at least in part on the register.

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,819,616 to Philip discloses a routing system between SoC’s.
US PGPUB 2016/0154760 to Davis discloses a semaphore system used by server SoC’s. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184